August 12, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                       MOHAMMED KHAN, Appellant

NO. 14-13-00024-CV                         V.

           SAFECO SURPLUS LINES, CRAWFORD & COMPANY
                  AND GARY WHIGHTSIL, Appellees
                  ________________________________

      This cause, an appeal from the judgment in favor of appellees, Safeco
Surplus Lines, Crawford & Company and Gary Whightsil, signed October 10,
2012, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Mohammed Khan, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.